ON REHEARING
We granted a rehearing in the instant case because, while we held that Billie Jean Hathorn, the minor daughter of L. L. Hathorn to be negligent with Central Louisiana Electric Company, we failed to hold L. L. Hathorn liable in solido with Central Louisiana Electric Company.
*698For the reasons assigned in our original decree, the judgment of the district court is amended as follows:
It is hereby ordered, adjudged and decreed that there be judgment in favor of plaintiff, Dwayne Murphy, against Central Louisiana Electric Company and L. L. Hathorn, in solido, in the sum of $25,436.00, with legal interest at the rate of 5% per annum from date of judicial demand until paid.
It is further ordered, adjudged and decreed that there be judgment in favor of State Farm Fire and Casualty Insurance Company and against Central Louisiana Electric Company and L. L. Hathorn in the sum of $38,912.50, with legal interest at the rate of 5% per annum from date of judicial demand until paid.
The costs in the district court and on appeal are assessed one-half against Central Louisiana Electric Company and one-half against L. L. Hathorn. In all other respects the judgment of the district court is affirmed.
Amended and affirmed.